Citation Nr: 1011610	
Decision Date: 03/29/10    Archive Date: 04/07/10

DOCKET NO.  08-37 760	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for sinusitis.

2.  Entitlement to service connection for a right ankle 
disorder.

3.  Entitlement to service connection for a right wrist 
disorder.

4.  Entitlement to an initial disability rating in excess of 
10 percent for acne keloidalis nuchae, with residual 
scarring.

5.  Entitlement to an initial compensable disability rating 
for residuals of a back injury.


ATTORNEY FOR THE BOARD

Ann L. Kreske, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1982 to June 
1982 and from November 1984 to December 2004.  

This appeal comes to the Board of Veterans' Appeals (Board) 
from a January 2007 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana.  

The issues of service connection for sinusitis, a higher 
initial rating for acne keloidalis nuchae, with residual 
scarring, and a higher initial rating for residuals of a back 
injury are REMANDED to the agency of original jurisdiction 
(AOJ) via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  There is no medical evidence of a current diagnosis of a 
right ankle disorder.

2.  There is no medical evidence of a current diagnosis of a 
right wrist disorder.


CONCLUSIONS OF LAW

1.  A right ankle disorder was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1101, 1110, 1131, 1137, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.159, 3.303 (2009).

2.  A right wrist disorder was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1131, 1153, 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.306 (2009).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The duty to notify was accomplished by way of a 
VCAA letter from the RO to the Veteran dated in January 2006.  
This letter effectively satisfied the notification 
requirements of the VCAA consistent with 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) by (1) informing the Veteran 
about the information and evidence not of record that was 
necessary to substantiate his claim, (2) informing the 
Veteran about the information and evidence the VA would seek 
to provide, and (3) informing the Veteran about the 
information and evidence he was expected to provide.  
See also Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Thus, the Board finds that the RO has provided all 
notice required by the VCAA as to the three elements of 
notice.  38 U.S.C.A. § 5103(a).  See Pelegrini II, 
Quartuccio, supra.

However, there was no VCAA letter advising the Veteran that a 
disability rating and an effective date will be assigned if 
service connection is awarded.  Dingess v. Nicholson, 19 Vet. 
App. 473, 486 (2006); aff'd sub nom. Hartman v. Nicholson, 
483 F.3d 1311 (2007).  In this regard, in Pelegrini II, the 
U.S. Court of Appeals for Veterans Claims (Court) held, in 
part, that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable AOJ decision on a claim for VA benefits.  
However, both the United States Court of Appeals for the 
Federal Circuit (Federal Circuit Court) and the Court have 
since further clarified that the VA can provide additional 
necessary notice subsequent to the initial AOJ adjudication, 
with a subsequent readjudication of the claim, so that the 
essential fairness of the adjudication, as a whole, is 
unaffected because the appellant is still provided a 
meaningful opportunity to participate effectively in the 
adjudication of the claim.  See Mayfield v. Nicholson, 499 
F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV) (holding that 
a statement of the case (SOC) or supplemental SOC (SSOC) can 
constitute a "readjudication decision" that complies with 
all applicable due process and notification requirements if 
adequate VCAA notice is provided prior to the SOC or SSOC).  
As a matter of law, the provision of adequate VCAA notice 
prior to a readjudication "cures" any problem associated 
with inadequate notice or the lack of notice prior to an 
initial adjudication.  See also Prickett v. Nicholson, 
20 Vet. App. 370, 376 (2006).

In this case, after providing VCAA notice in January 2006 and 
adjudicating the case in an January 2007 rating decision, the 
RO readjudicated the claim in an October 2008 SOC and a June 
2009 SSOC.  In short, the content error here does not affect 
the essential fairness of adjudication of this case, and is 
not prejudicial.  Therefore, the presumption of prejudice is 
rebutted.  Furthermore, although the pre-decision notices 
provided did not address either the rating criteria or 
effective date provisions that are pertinent to the claims, 
such error was harmless given that service connection is 
being denied, and no rating or effective date will be 
assigned with respect to the claimed conditions.  For these 
reasons, no further development is required regarding the 
duty to notify.  In any event, the Veteran has never alleged 
how any content error prevented him from meaningfully 
participating in the adjudication of his claims.  As such, 
the Veteran has not established prejudicial error in the 
content of VCAA notice.  See Shinseki v. Sanders / Simmons, 
129 S. Ct. 1696 (2009).

With respect to the duty to assist, the RO has secured the 
Veteran's service treatment records (STRs) and VA treatment 
records.  Private treatment records also have been associated 
with the claims file.  Further, the Veteran has submitted 
various statements in connection with his claims.  The 
Veteran also has been provided VA examinations in connection 
with his claims.  Therefore, the Board is satisfied that all 
relevant evidence identified by the Veteran has been 
obtained, and that the duty to assist has been met.  
38 U.S.C.A. § 5103A.

Analysis - Service Connection

Service connection may be granted if it is shown that the 
Veteran suffers from a disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in active military service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may 
be demonstrated either by showing direct service incurrence 
or aggravation, or by using applicable presumptions, if 
available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 
1994).

Service connection requires competent evidence showing (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).  See 
also Hickson v. West, 12 Vet. App. 247, 252 (1999); Caluza v. 
Brown, 7 Vet. App. 498 (1995).

A disorder also may be service connected if the evidence of 
record reveals that the Veteran currently has a disorder that 
was chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-
97 (1997).  A demonstration of continuity of symptomatology 
is an alternative method of demonstrating the second and/or 
third Caluza elements discussed above.  Savage, 10 Vet. App. 
at 495-496.  Disorders diagnosed after discharge may still be 
service connected if all the evidence, including pertinent 
service records, establishes that the disorder was incurred 
in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 
1039, 1043 (Fed. Cir. 1994).  

In the absence of proof of a current disability, there can be 
no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) 
(indicating service connection presupposes a 
current diagnosis of the condition claimed).

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 
1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status generally do not constitute competent medical 
evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  However, 
lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition (e.g., a broken leg), (2) the 
layperson is reporting a contemporaneous medical diagnosis, 
or (3) lay testimony describing symptoms at the time supports 
a later diagnosis by a medical professional.  Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

In essence, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness 
and "may provide sufficient support for a claim of service 
connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  
See also 38 C.F.R. § 3.159(a)(2).  In this regard, the Court 
has emphasized that, when a condition may be diagnosed by its 
unique and readily identifiable features, the presence of the 
disorder is not a determination "medical in nature" and is 
capable of lay observation.  In such cases, the Board is 
within its province to weigh that testimony and to make a 
credibility determination as to whether that evidence 
supports a finding of service incurrence and continuity of 
symptomatology sufficient to establish service connection.  
Barr v. Nicholson, 21 Vet. App. 303, 310 (2007). 

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant.  38 
U.S.C.A. § 5107(b).

A.  Right Ankle Disorder 

In this case, the Veteran contends that his right ankle 
disorder resulted from an ankle injury he sustained during 
service.  See NOD dated in June 2007 and statements attached 
with VA Form 9 dated in November 2008.

As already discussed above, the threshold criterion for 
service connection is the existence of a current disability.  
Boyer, 210 F.3d at 1353; Brammer, 3 Vet. App. at 225.  In 
this regard, although STRs show treatment for an ankle injury 
from October 2003 to December 2003, post-service treatment 
records show no diagnosis of, or treatment for, any ankle 
disorder.  Specifically, private treatment records dated in 
October 2005 and November 2005 note that the Veteran suffered 
from ankle pain, but an X-ray of the ankles show no 
abnormalities.  See private treatment records from S. Jones, 
M.D., dated in October 2005 and November 2005.  
Significantly, a VA examiner in April 2006 also failed to 
find any right ankle disorder.  Thus, absent evidence of a 
current disability, service connection cannot be granted for 
a right ankle disorder.  Boyer, 210 F.3d at 1353; Brammer, 3 
Vet. App. at 225.     
	
Further, although the Veteran and his treatment records 
indicate that he suffers from pain in the right ankle, 
service connection is not warranted because there is no 
diagnosed or identifiable underlying malady or condition.  In 
this regard, pain alone, without a diagnosed or identifiable 
underlying malady or condition, does not in and of itself 
constitute a disability for which service connection may be 
granted. Sanchez-Benitez v. West, 13 Vet. App. 282, 285 
(1999), appeal dismissed in part, and vacated and remanded in 
part sub nom. Sanchez-Benitez v. Principi, 239 F.3d 1356 
(Fed. Cir. 2001).

The Board emphasizes that, while the Veteran is competent to 
state that he suffers from a right ankle disorder, he is not 
competent to render an opinion as to the medical etiology of 
any current symptoms he experiences, absent evidence showing 
that he has medical training or expertise.  See 38 C.F.R. 
§ 3.159(a)(2); Jandreau, 492 F.3d at 1377; Grottveit, 5 Vet. 
App. at 93; Espiritu, 2 Vet. App. at 494.  Although the 
Veteran is entitled to the benefit of the doubt where the 
evidence is in approximate balance, the benefit of the doubt 
doctrine is inapplicable where, as here, the preponderance of 
the evidence is against the claim.  38 U.S.C.A. § 5107; 
Gilbert, 1 Vet. App. at 53.

B.  Right Wrist Disorder

For purposes of establishing service connection under 
38 U.S.C.A. §§ 1110, 1131, every Veteran shall be taken to 
have been in sound condition when examined, accepted, and 
enrolled for service, except as to defects, infirmities, or 
disorders noted at the time of the examination, acceptance, 
and enrollment, or where clear and unmistakable evidence 
demonstrates that the injury or disease existed before 
acceptance and enrollment and was not aggravated by such 
service.  38 U.S.C.A. 
§§ 1111, 1132, 1137; 38 C.F.R. § 3.304(b).  

A presumption of soundness, like the presumption that 
38 U.S.C.A. § 1111 affords wartime Veterans, also applies to 
peacetime Veterans.  See 38 U.S.C.A. § 1132.  The lower 
standard of rebuttal of the presumption of soundness that 
38 U.S.C.A. § 1132 affords peacetime veterans is abrogated by 
38 U.S.C.A. § 1137, which provides, in pertinent part, that 
"notwithstanding the provisions of section [] 1132 . . . , 
the provisions of section [] 1111 . . . shall be applicable 
in the case of any [V]eteran who serviced in the active . . . 
military . . . service after December 31, 1946."  
38 U.S.C.A. § 1137.  The Veteran had such service.  

In July 2003, VA's General Counsel issued a precedent opinion 
holding that in order to rebut the presumption of soundness 
in 38 U.S.C.A. § 1111, VA must demonstrate by clear and 
unmistakable evidence both that the disease or injury 
in question existed prior to service and that it was not 
aggravated by service.  VAOPGCPREC 3-2003 (July 16, 2003).  
The claimant is not required to show that the disease or 
injury increased in severity during service before VA's duty 
under the second prong of this rebuttal standard attaches.  
The Federal Circuit Court has adopted the General Counsel's 
opinion.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 
2004).  

A pre-existing injury or disease will be considered to have 
been aggravated during service when there is an increase in 
disability during service, unless there is a specific finding 
that the increase in disability is due to the natural 
progression of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306(a).

When no pre-existing condition is noted upon entry into 
service, if the government fails to rebut the presumption of 
soundness under Section 1111 by clear and unmistakable 
evidence both that the disease or injury existed prior to 
service and that the disease or injury was not aggravated by 
service, the Veteran's claim is one of service connection by 
direct incurrence.  Wagner, 370 F.3d  1089 at 1096.

The government may show a lack of aggravation by establishing 
that there was no increase in disability during service or 
that any "increase in disability [was] due to the natural 
progress of the" pre-existing condition.  38 U.S.C.A. § 1153; 
38 C.F.R. 
§ 3.306.  If this burden is met, then the Veteran is not 
entitled to service-connected benefits.  However, if the 
government fails to rebut the presumption of soundness under 
section 1111 by showing any of the above, the Veteran's claim 
is one for service connection.  Wagner, 370 F.3d at 1096.
 
"[A]n increase in disability must consist of worsening of the 
enduring disability . .   . ."  Davis v. Principi, 276 F.3d 
1341, 1244 (Fed. Cir. 2002).  Aggravation may not be conceded 
where the disability underwent no increase in severity during 
service on the basis of all the evidence of record pertaining 
to the manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 
38 C.F.R. § 3.306; Falzone v. Brown, 8 Vet. App. 398, 402 
(1995).  See also Davis v. Principi, 276 F.3d 1341, 1345 
(Fed. Cir. 2002) (holding that evidence of a temporary 
flare-up, without more, does not satisfy the level of proof 
required of a non-combat veteran to establish an increase in 
disability).  Evidence of a prolonged period without medical 
complaint can be considered, along with other factors 
concerning the veteran's health and medical treatment during 
and after military service, as evidence of whether a pre-
existing condition was aggravated by military service.  
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

"Clear and unmistakable evidence" is an "onerous" 
evidentiary standard, requiring that the pre-existence of a 
condition and the no-aggravation result be "undebatable."  
Cotant v. Principi, 17 Vet. App. 116, 131 (2003) citing 
Laposky v. Brown, 4 Vet. App. 331, 334 (1993).  

In this case, while the Veteran acknowledges that he had 
sustained a fracture in his right wrist prior to service, he 
also contends that it was permanently worsened during 
military service.  See NOD dated in June 2007 and statements 
attached with VA Form 9 dated in November 2008.  

As previously mentioned, the first requirement for any 
service connection claim is the existence of a current 
disability.  Boyer, 210 F.3d at 1353; Brammer, 3 Vet. App. at 
225.  In this regard, although the Veteran has continuously 
asserted that he has a current right wrist disorder that is 
due to aggravation of his pre-existing right wrist fracture, 
there is no evidence whatsoever in the post-service treatment 
records of a diagnosis of, or treatment for, a right wrist 
disorder or residuals of a right wrist fracture.  See NOD 
dated in June 2007 and statements attached with VA Form 9 
dated in November 2008.  In this regard, while private 
treatment records reflect reports by the Veteran of right 
wrist pain, evidence of record is completely silent as to a 
diagnosis of, and treatment for, a right wrist disorder.  
Specifically, an October 2005 private treatment record noted 
that the Veteran had right wrist pain.  No diagnosis was 
provided.  Further, a November 2005 X-ray of the right wrist 
showed no acute bony abnormality.  Circumscribed bony 
densities was seen at the ulnar styloid consistent with 
remote trauma.  See private treatment records from S. Jones, 
M.D., dated in October 2005 and November 2005.  In this 
regard, although the Veteran is competent to state that he 
suffers from residuals of a right wrist fracture and has 
received treatment for such residuals, there must be 
competent medical evidence where the determinative issue 
involves medical causation or a medical diagnosis.  See 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Thus, absent 
evidence of a current disability, service connection cannot 
be granted for a right wrist disorder.  Boyer, 210 F.3d at 
1353; Brammer, 3 Vet. App. at 225.     

The Board further underscores the fact that, despite the 
Veteran's assertions that that he had fractured his wrist 
prior to service that was aggravated during service, his 
entrance and in-service examinations fail to provide evidence 
that he had a pre-existing right wrist disability.  
Specifically, although he reported on his November 1981 
entrance examination that he had "wrist trouble" in 
February 1979, the entrance examination contains no notation 
of a pre-existing defect or residual with regard to his 
wrist.  Further, his separation examination in June 1982 also 
contains no notation of a pre-existing defect with regard to 
his right wrist.  Subsequent periodic examinations dated in 
December 1984, April 1990, and March 1995 also indicate no 
pre-existing wrist disability.  The Board acknowledges that a 
May 1986 annual examination noted status post wrist fracture 
in the Veteran's Report of Medical History; however, again, 
there was no diagnosis or indication of a right wrist 
disorder, including as a residual of a prior wrist fracture.   

Finally, as discussed above, while the Veteran and his 
treatment records indicate that he suffers from pain in the 
right wrist, service connection is not warranted because 
there is no diagnosed or identifiable underlying malady or 
condition.  In this regard, pain alone, without a diagnosed 
or identifiable underlying malady or condition, does not in 
and of itself constitute a disability for which service 
connection may be granted. Sanchez-Benitez, 13 Vet. App. at 
285.

The Board emphasizes that, while the Veteran is competent to 
state that he suffers from a right wrist disorder, he is not 
competent to render an opinion as to the medical etiology of 
any current symptoms he experiences, absent evidence showing 
that he has medical training or expertise.  See 38 C.F.R. 
§ 3.159(a)(2); Jandreau, 492 F.3d at 1377; Grottveit, 5 Vet. 
App. at 93; Espiritu, 2 Vet. App. at 494.  Although the 
Veteran is entitled to the benefit of the doubt where the 
evidence is in approximate balance, the benefit of the doubt 
doctrine is inapplicable where, as here, the preponderance of 
the evidence is against the claim.  38 U.S.C.A. § 5107; 
Gilbert, 1 Vet. App. at 53.


ORDER

Service connection for a right ankle disorder is denied.

Service connection for a right wrist disorder is denied.


REMAND

Before addressing the merits of the remaining issues 
currently on appeal, the Board finds that additional 
development of the evidence is required.

First, no post-service VA or private treatment records, with 
regard to treatment of the Veteran's sinusitis, skin 
disorder, and back disorder, have been associated with the 
claims file after January 2006.  In this regard, VA's duty to 
assist pertains to obtaining records of the Veteran's 
relevant VA medical treatment.  38 U.S.C.A. 
§ 5103A(c)(2); 38 C.F.R. §§ 3.159(c)(2), (c)(3).  See also 
Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA is charged with 
constructive knowledge of evidence generated by VA).  VA also 
has a duty to make reasonable efforts to obtain relevant 
records, including private records that the claimant 
adequately identifies, and notify the claimant of such 
efforts whenever it is unable to obtain such records.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Because any record 
of treatment for these disabilities would be relevant to the 
Veteran's claims, the RO should attempt to obtain these 
records, and, if they no longer exist, must make this express 
declaration to confirm that further attempts to obtain them 
would be futile.  The Veteran also has to be apprised of 
this.

Next, the Veteran should be scheduled for a VA examination to 
obtain a medical nexus opinion concerning the etiology of his 
sinusitis.  In disability compensation (service-connection) 
claims, VA must provide a medical examination when there is 
(1) competent evidence of a current disability or persistent 
or recurrent symptoms of a disability, (2) evidence 
establishing that an event, injury, or disease occurred in 
service or establishing certain diseases manifesting during 
an applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for VA to make a decision on the 
claim.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 
see also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4). 

In this case, the Veteran claims that he suffered from hay 
fever during service, which progressed to sinusitis during 
service.  See NOD dated in June 2007 and statements attached 
with VA Form 9 dated in November 2008.  

A review of service treatment records (STRs) indicates that 
the Veteran reported a history of hay fever on Reports of 
Medical History dated in April 1990, March 1995, and March 
2000.  He also received treatment for sinusitis and sinus 
problems in March 1996 and August 1996.  However, subsequent 
STRs show no further treatment for sinus problems.  

Post-service, the Veteran received a diagnosis of chronic 
sinusitis during a December 2006 VA examination.  During the 
December 2006 VA examination, the Veteran reported that the 
last time he required antibiotics for his sinusitis was in 
July 2006, which was less than two years since his discharge 
from service.  He also reported experiencing only two 
episodes of sinus pain each year.  See VA examination report 
dated in December 2006.  

Therefore, given the evidence of treatment for sinus-related 
symptoms and a diagnosis of sinusitis during service, and a 
diagnosis of, and treatment for, sinusitis shortly after 
service, the Board finds that a remand is required for a 
detailed VA examination of the Veteran's sinuses to address 
service connection for sinusitis.  
	
Further, VA examinations are needed to determine the current 
levels of severity of symptomatology attributable to the 
Veteran's service-connected acne keloidalis nuchae, with 
residual scarring, and residuals of a back injury.  In this 
regard, the Veteran recently complained of worsening symptoms 
of his skin and back disorders.  Specifically, with regard to 
his skin disorder, the Veteran submitted evidence of 
prescription for steroid for his skin.  The dates of the 
prescription indicated that the Veteran was prescribed this 
medication for his skin continuously throughout 2006, which 
may be an indication that his skin disorder has worsened.  
With regard to his back, the Veteran recently submitted 
statements of his own and from his wife indicating that he 
has severe physical limitations due to his back and that he 
suffers from at least four weeks of incapacitating episodes 
each year.  See lay statements dated in November 2008.  
Moreover, the Veteran's last VA examinations of his skin and 
his back were in October 2006, over three years ago, and more 
recent VA examinations would help in the determination of his 
appeal.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) 
(the Court determined the Board should have ordered a 
contemporaneous examination of the veteran because a 23-
month-old exam was too remote in time to adequately support 
the decision in an appeal for an increased rating); see also 
Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where record 
does not adequately reveal current state of claimant's 
disability, fulfillment of statutory duty to assist requires 
a contemporaneous medical examination, particularly if there 
is no additional medical evidence that adequately addresses 
the level of impairment of the disability since the previous 
examination).


Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran to ascertain 
whether he had any relevant treatment at a 
VA facility since January 2006.  If so, 
obtain all pertinent records of any 
medical treatment for the Veteran's acne 
keloidalis nuchae, with residual scarring, 
sinusitis, and residuals of a back injury, 
from the appropriate VA Medical Center 
(VAMC) dated from January 2006 to the 
present.  Also contact the Veteran to 
identify any private physicians from whom 
he received treatment for the 
aforementioned disabilities since January 
2006.  If any private treatment records 
exist, the RO also should ask the Veteran 
to provide authorization of release for 
these records and obtain them or ask the 
Veteran to submit such records.  All 
attempts to secure these records, and any 
response received, must be documented in 
the claims file.  If no records are 
available, a response to that effect is 
required and should be documented in the 
file. 

2.  Arrange for the Veteran to undergo a 
VA examination, by an appropriate 
specialist, to determine the nature, 
severity, and etiology of any current 
sinusitis.  The claims file must be made 
available for review of his pertinent 
medical and other history.  

The examination should include any 
necessary diagnostic testing or 
evaluation, and the examination report 
should include a discussion of any and all 
manifestations of any current sinusitis, 
including the frequency of any non-
incapacitating and incapacitating 
episodes; and any antibiotic treatment, 
headaches, pain, purulent discharge or 
crusting, tenderness, or other 
symptomatology thereof.  

Based on a physical examination and 
comprehensive review of the claims file, 
the examiner is asked to provide an 
opinion responding to the following 
questions:

(a)  Does the Veteran currently have 
sinusitis or another sinus disorder?

(b)  If so, is it at least as likely as 
not that the Veteran's current sinusitis 
or sinus disorder is the result of his 
military service? 

The term "at least as likely as not" 
does not mean merely within the realm of 
medical possibility, but that the weight 
of medical evidence both for and against a 
conclusion such as causation is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  The examiner should 
discuss the rationale of the opinion, 
whether favorable or unfavorable, based on 
the findings on examination and 
information obtained from review of the 
record.  If the examiner is unable to 
provide the requested opinion, please 
expressly indicate this and discuss why 
this is not possible or feasible.

The Veteran is hereby advised that failure 
to report for his scheduled VA 
examination, without good cause, may have 
adverse consequences for his claim.  

3.  Schedule the Veteran for a VA 
orthopedic examination to determine the 
current nature and severity of his back 
disability.  The examination should 
include any diagnostic testing or 
evaluation deemed necessary.  The claims 
file, including a complete copy of this 
remand, must be made available for review 
of the Veteran's pertinent medical 
history, including, in particular, any 
records of recent treatment.

The examination must include range of 
motion findings.  The examiner is asked to 
identify and describe any current 
symptomatology, including any functional 
loss associated with the back disability 
due to more or less movement than normal, 
weakened movement, excess fatigability, 
incoordination, pain on movement, 
swelling, deformity or atrophy of disuse, 
pain on pressure or manipulation, and 
muscle spasm.

The examiner should specify any additional 
limitation of motion due to any of these 
factors, including during prolonged, 
repetitive use of the back or when, for 
example, the Veteran's symptoms are most 
problematic ("flare-ups").  If there is 
no objective evidence of these symptoms, 
the examiner should so state.

The examination report should also include 
a discussion of whether the Veteran has 
incapacitating episodes and their total 
duration (in weeks) during the last 12 
months.  Note:  an incapacitating episode 
is a period of acute signs and symptoms 
due to intervertebral disc syndrome (IVDS) 
requiring bed rest prescribed by a 
physician and treatment by a physician.

Finally, the examiner should indicate the 
effect the Veteran's back disability has 
on his ability to obtain and maintain 
gainful employment.  

The Veteran is hereby advised that failure 
to report for his scheduled VA 
examination, without good cause, may have 
adverse consequences to his claim for a 
higher rating.  

4.  Also schedule the Veteran for a VA 
examination, by an appropriate specialist, 
to determine the current nature and 
severity of his acne keloidalis nuchae, 
with residual scarring.  The examination 
should include any diagnostic testing or 
evaluation deemed necessary.  The claims 
file, including a complete copy of this 
remand, must be made available for review 
of the Veteran's pertinent medical 
history, including, in particular, any 
records of recent treatment.

The examiner is asked to identify and 
describe any current symptomatology, 
including the level of severity of any 
symptomatology, the percentage of the 
entire body and of the exposed areas 
affected, and the types of medication used 
and frequency of usage.

Finally, the examiner should indicate the 
effect the Veteran's acne keloidalis 
nuchae, with residual scarring, has on his 
ability to obtain and maintain gainful 
employment.

The Veteran is hereby advised that failure 
to report for his scheduled VA 
examination, without good cause, may have 
adverse consequences to his claim for a 
higher rating.  

5.  Readjudicate the Veteran's claims for 
service connection for sinusitis, an 
initial disability rating in excess of 10 
percent for acne keloidalis nuchae, with 
residual scarring, and for an initial 
compensable disability rating for 
residuals of a back injury in light of the 
physical examinations provided to him and 
any additional medical evidence received 
since the SSOC in June 2009.  If the 
claims are not granted to the Veteran's 
satisfaction, send him another SSOC.  It 
must contain notice of all relevant 
actions taken on the claims for benefits, 
to include a summary of the evidence and 
discussion of all pertinent regulations.  
The Veteran should be given an opportunity 
to respond to the SSOC before returning 
the file to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


